James S. Coon
OSB#: 77145
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW 2nd Avenue, Suite 200
Portland, Oregon 97204
Phone: (503) 228-5222
Fax: (503) 273-9175
E-mail: jcoon@tcnf.legal

Scott A. Sell
OSB#: 144297
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW 2nd Avenue, Suite 200
Portland, Oregon 97204
Phone: (503) 228-5222
Fax: (503) 273-9175
E-mail: ssell@tcnf.legal

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

CELESTE MEYER                                     Case No.:      3:18-cv-01474-SI
                     Plaintiff,
                                                                 ORDER GRANTING
                                                                 STIPULATED MOTION
                                                                 FOR ATTORNEY FEES
                                                                 UNDER 28 U.S.C. § 2412
       v.

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,
                Defendant.

       Based on the stipulation of the parties, it is hereby ORDERED that attorney fees

in the amount of $6,842.38 will be awarded to Plaintiff in care of her attorneys

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, payable after the

satisfaction of Plaintiff's debts, if any, under Astrue v. Ratliff, 560 U.S. 586 (2010), and

mailed to her attorney, Scott A. Sell, at Mr. Sell’s address: 820 SW 2nd Ave Ste 200,
Portland, OR 97204. There are no costs or expenses.

      Dated this 30th day of October, 2019.

                                               /s/ Michael H. Simon
                                              ___________________________
                                              United States District Judge
Presented by:
Scott A. Sell
Thomas, Coon, Newton & Frost
Of Attorneys for Plaintiff
